Name: Commission Regulation (EEC) No 2160/83 of 29 July 1983 amending certain Regulations fixing of altering the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 7. 83 Official Journal of the European Communities No L 206/55 COMMISSION REGULATION (EEC) No 2160/83 of 29 July 1983 amending certain Regulations fixing or altering the export refunds on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, in order to qualify for the refund shown in column B fixed in advance need no longer be produced in respect of such goods exported as from those dates ; Having regard to the Treaty establishing the European Economic Community, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1600/83 (2), and in particular Article 17 (4) thereof, HAS ADOPTED THIS REGULATION : Article 1 Having regard to Council Regulation (EEC) No 876/68 of 28 June 1968 laying down general rules for granting export refunds on milk and milk products and criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 2429/72 (4), and in particular Article 6 (3) thereof, In the Annex to Regulations (EEC) No 1429/83 , (EEC) No 1609/83, (EEC) No 1817/83 and (EEC) No 1934/83 , the following paragraphs are added to the two paragraphs shown at the end of the table of refunds : 'An operator who has requested the advance fixing of the refund shall not be required, in the following cases, to provide the proof referred to in the preceding paragraphs where he is applying for the refund shown in column B. The exemption referred to in the preceding paragraph shall apply where the customs formalities referred to in Article 22 ( 1 ) (b) of Regulation (EEC) No 3183/80 are completed :  from the date on which, in the above table, the refund shown for that product in column B has been or is abolished,  from the date on which columns A and B are abolished for the product or products in ques ­ tion .' Whereas Commission Regulations (EEC) No 1429/83 Q, (EEC) No 1609/83 (6), as amended by Regulation (EEC) No 1817/83 0, and (EEC) No 1934/83 (8), fixed with effect from 3 June 1983 and subsequently from 17 June, 3 July and 15 July 1983, for certain milk products, two refunds, the grant of the second being subject to the provision of proof that the product was manufactured during the 1983/84 milk year ; Whereas, after various dates, the products in question should be regarded as having been manufactured during the 1983/84 marketing year ; whereas in conse ­ quence the additional proof referred to above required ') OJ No L 148 , 28 . 6 . 1968 , p. 13 . 2) OJ No L 163, 22 . 6 . 1983, p. 56 . 3) OJ No L 155, 3 . 7 . 1968 , p. 1 . 4) OJ No L 264, 23 . 11 . 1972, p. 1 . 5) OJ No L 145, 3 . 6 . 1983 , p. 28 . 6) OJ No L 159 , 17 . 6 . 1983, p. 18 . 0 OJ No L 178, 2. 7 . 1983, p. 17. 8) OJ No L 191 , 15 . 7 . 1983 , p. 23 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. No L 206/56 Official Journal of the European Communities 30 . 7. 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 July 1983 . For the Commission Poul DALSAGER Member of the Commission